  Case 2:20-cv-00104-SAB        ECF No. 6     filed 06/23/20   PageID.43 Page 1 of 19



                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON
                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
                            Case No. 20-cv-00104-SAB
                                                                        Jun 23, 2020
                                                                            SEAN F. MCAVOY, CLERK

United States of America,

                             Plaintiff,
                                                       CONSENT DECREE
vs.



Ed L. Christensen,

                             Defendant.



                                1.        INTRODUCTION


       1.     The United States filed a Complaint in this action on March 16, 2020 to

enforce the provisions of Title VIII ofthe Civil Rights Act of 1968(the Fair Housing Act),

as amended by the Fair Housing Amendments Act of 1988, 42 U.S.C. §§ 3601 to 3631

(hereinafter, the "Civil Action").   Angelique Raspone and her then fifleen-year-old son

Logan Denton allege that Defendant Ed Christensen ("Defendant") denied the reasonable

accommodation of an assistance animal and discriminated against them in violation of the

Fair Housing Act.

       2.     At all times relevant to the Complaint, Defendant owned and managed the

residential rental property located at405 SE Jordan, Unit 203,Pullman, Washington 99163.

       3.     On or about January 17, 2017, Ms. Raspone filed a fair housing complaint

with the United States Department of Housing and Urban Development(HUD)alleging

that Defendant had discriminated against her family on the basis of disability by refusing

to allow her to use an Assistance/Support Animal.
       1
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.44 Page 2 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.45 Page 3 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.46 Page 4 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.47 Page 5 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.48 Page 6 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.49 Page 7 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.50 Page 8 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.51 Page 9 of 19
 Case 2:20-cv-00104-SAB        ECF No. 6     filed 06/23/20    PageID.52 Page 10 of 19




of damages, costs and reasonable attorney's fees occasioned by the violation or failure to

perform.

      30.    All parties shall be responsible for their own attorney's fees and costs, except

as otherwise provided in this Decree.


So ORDERED this __           June
                 23 day of _______, 2020.




                                                 Stanley A. Bastian
                                                 United States District Judge



The undersigned hereby apply for and consent to the entry of this Consent Decree:

For the Defendant,



BY: ED LtCHRISTENSEN
                                                        Dme:
                                                                  fzr�,
For Plaintiff United States of America,

WILLIAM D. HYSLOP
United States Attorney


                                                        Date: 06/02/2020
BY: Joseph P. Derrig
Assistant United States Attorney
920 W. Riverside, Suite 340
Spokane, WA 99201
(509) 353-3767

      10
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.53 Page 11 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.54 Page 12 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.55 Page 13 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.56 Page 14 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.57 Page 15 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.58 Page 16 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.59 Page 17 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.60 Page 18 of 19
Case 2:20-cv-00104-SAB   ECF No. 6   filed 06/23/20   PageID.61 Page 19 of 19
